Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 6-8, 15, 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens US 2,440,921. Stephens discloses a railroad track comprising:
A pair of rails (17), A plurality of sleepers (16), A 1st compacted track ballast layer (15) and an open track ballast layer (18).
A bonding agent (21) such as grout bonded to at least a portion of the open track ballast layer.  See Col. 3, ln. 30-Col. 4, ln. 33; Fig. 4.
Wherein water drainage capability of the track bed is improved by filling in pockets and depressions in the open track ballast layer and subgrade.

With respect to claim 2, 3, 15, 18-22 Stephens discloses the use of grout, Portland cement having a water reducer such as fly ash.  Col. 1, lns. 5-45, Col. 4, lns. 3-33.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.


5. 	Claims 5, 12-14, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens US 2,440,921.  Stephens discloses injecting grout, such as Portland cement, including a water reducer such as fly ash and other additives, into an open ballast layer (18) to seal the open/drainable ballast layer from ground water penetration.  But does not disclose the ratio of grout to ballast.  However it is well known open graded asphalt/cement roadways generally contain no more than 10% by weight cement to maintain drainage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inject up to 10% by weight of the grout used by Stephens, into the open graded ballast layer, in order to strengthen/fill weak regions of the ballast and subgrade and maintain drainage.

6. 	Claims 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens US 2,440,921 in view of DE 19929283 (Augustin). Stephens discloses injecting grout, such as Portland cement into an open ballast layer (18) to seal the open/drainable ballast layer from ground water penetration.  But does not disclose grouting only the outer regions of the ballast bed.  However, Augustin teaches it is known to reinforce railway ballast only under the rails, where most ballast damage occurs, and not to expend additional grout (injection agent) between the rails where less settling, degradation of the ballast occurs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
reinforce only the damaged areas of the ballast bed of Stephens as taught by Augustin in order to reduce cost and waste in long-track projects. 

7. 	Claims 9, 10, 16, 17, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens US 2,440,921 in view of Day US 1,745,744. Stephens discloses injecting grout, such as Portland cement into an open ballast layer (18) to seal the open drainable ballast layer from ground water penetration.  But does not disclose is mixing the grout with ballast material before injecting into the ballast layer or subgrade.  However, Day teaches it is known to fill railroad ballast beds with a mixture of crushed stone or the like and cement-grout or the like in order to support rails and sleepers above.  Day further teaches pouring or spraying a reinforcing material, such as asphalt or the like on upper surface of the ballast bed. It would have been obvious to one of ordinary skill in the art to make any of these mix layer up to 2 cm thick.  See Figs. 1-4, Col. 2, ln. 68-Col. 3, ln. 55. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Stephens with the steps of mixing grout and aggregate together and pouring said mixture onto a railway bed to form a ballast bed, as taught by Day in order to accommodate heavy freeze/thaw conditions.

8. 	Claims 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens US 2,440,921 in view of Constantz et al. US 7,735,274. Stephens discloses injecting grout, such as Portland cement such as fly ash and other additives, into an open ballast layer (18) to seal the open drainable ballast layer from ground water penetration.  But does not disclose a plasticizer.  However, Constantz et al. teach a hydraulic cement composition including a plasticizer having a carbonate compound, to 

increase workability and flowability of the hydraulic cement.  See Col. 4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Stephens, with the step of adding a polycaroxylate based water reducer and plasticizer, as taught by Day

Response to Arguments
9. 	Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. Applicant’s Rep. argues the Stephens reference US 2,440,921 does not teach or disclose each and every element of the claimed invention.
However, the Examiner does not concur.  
Claim 1 only requires the (undefined) “bonding agent” to “stabilize”…”at least one (undefined) region of the track ballast”.
Stephens discloses a railroad track comprising:
A pair of rails (17), A plurality of sleepers (16), A 1st compacted track ballast layer (15) and an open track ballast layer (18).
A bonding agent (21) such as grout or Portland Cement + fly ash, injected under pressure to fill depressions below the open ballast layer (18) and extending upwardly into at least a portion of the open track ballast layer.  See Fig. 4.  

Where claim 1 recites “the bonding agent leaves free voids between the bonded particles so that the track ballast has a water draining capability in said at least one stabilized region”, the recitation is a common definition of --porous concrete--, which 

itself is known as a mixture of aggregate and hydraulic or asphaltic binder, wherein the binder content is sufficient to bond the aggregate particle together to support vehicular traffic and having sufficient porosity to permit lateral drainage of storm/surface water.
Further, since the function of the open ballast layer (18) is to provide “free voids” between aggregate particles, for drainage and evaporation of water in the ballast layers (15 and 18), it would be inherent Stephens would not saturate or “seal” the ballast layer(s) with grout, which would prevent the drainage function of the ballast layers (15, 18).  Stephens only discloses filling and sealing the pockets and soft spots below the ballast layer (18).  
	It is also noted grout and Portland cement are generally porous upon curing.
Therefore, the arguments are not persuasive and the rejection is maintained.

Applicant Rep argues in favor of dependent claims 2-5, 7-29 as being dependent from allegedly allowable claims 1, 6.  However, the Examiner does not concur.  Each of said dependent claim is either directly taught by Stephens or is shown as being obvious to secondary references “Augustin”, “Day” or “Constantz et al.”.
Therefore, the rejections are maintained.

* Newly cited reference Duval US 4,451,180 discloses a method of maximizing the interstitial spaces between aggregate particles of a railway ballast layer that is at least partially injected with a structural grout layer (31).  See Fig. 3 in particular.
Conclusion
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				10/04/2022